Order issued November _~_, 2012




                                                  In The




                                          No. 05-11-01520-CV


  CONTINUUM HEALTH SERVICES, LLC, DR. DAN BARTEL, PATRICK LEE, AND
                      MARK BYARS, Appellants
                                                    go




                                      SHEILA CROSS, Appellee


                                               ORDER

        Before the Court are two motions: Appellee’s motion to supplement sur-reply, which was

filed on September 28, 2012, and Appellee’s "Reply to Appellants’ Opposition to Appellee’s Motion

to Supplement Sur-Reply and Motion to Strike Appellants’ Opposition," which was filed on October

25, 2012. Appellants responded to the first motion, filing "Appellants’ Response to Appellee’s

Motion to Supplement Sur-Reply," but did not respond to appellee’s motion to strike.

        We GRANT appellee’s motion to strike appellants’ opposition. In their "Response to

Appellee’s Motion to Supplement Sur-Reply," appellants included a section titled "Relevant

Procedural Background." This section of appellants’ opposition provided the Court with details

about the parties’ attempt to settle the issues presented in this appeal; this information is not relevant

to the Court’s consideration of the appeal.
       We GRANT appellee’s motion to supplement her sur-reply and we ORDER appellee’s

supplemental sur-reply of September 28, 2012, filed      of this order.




                                                         JUSTICE




                                            -2-